 1   SALLY J. ELKINGTON SBN 142619
     JAMES A. SHEPHERD SBN 264400
 2   ELKINGTON SHEPHERD LLP
     409 - 13th Street, 10th Floor
 3   Oakland, California 94612
     tel (510) 465-0404
 4   fax (510) 465-0202
     email: jim@elkshep.com
 5
     Attorneys for Plaintiff
 6   AMY TODD VAN NOSTRAND
 7                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 8                                    OAKLAND DIVISION
 9   In re                              )
                                        )
10   AMY TODD VAN NOSTRAND,             )              Case. No. 15-41080 WJL
                                        )              Chapter 7
11                    Debtor.           )
     __________________________________ )
12                                      )
     AMY TODD VAN NOSTRAND,             )
13                                      )              Adversary Proceeding
                      Plaintiff,        )              No. 19-_______
14                                      )
                v.                      )
15                                      )              COMPLAINT TO DETERMINE
     REGENTS OF THE UNIVERSITY OF       )              DISCHARGEABILITY OF
16   CALIFORNIA,                        )              EDUCATIONAL LOANS UNDER
                                        )              11 USC § 523(a)(8)
17                    Defendant.        )
                                        )
18                                      )
19           Plaintiff and debtor Amy Todd Van Nostrand (hereinafter “Plaintiff”) presents this
20   Complaint against The Regents of the University of California (hereinafter “Defendant”),
21   seeking determination that to require Plaintiff to repay her student loan obligation to Defendant
22   would impose an undue hardship on Plaintiff and her dependent and that the same are
23   discharged under 11 USC § 523(a)(8).
24                                              I. PARTIES
25           1.    Plaintiff is an individual and the debtor in that certain bankruptcy case, bearing
26   Case No. 15-41080 WJL, that has been reopened (see Ch. 7 Dkt No. 22) and is pending before
27   in this court under Chapter 7 of the United States Bankruptcy Code, 11 USC §§ 101 et seq.
28   (hereinafter the “Chapter 7 Case”). The Chapter 7 case was filed on April 3, 2015, and resulted


     Case: 19-04018     Doc# 1    Filed: 03/31/19   Entered: 03/31/19 09:45:09      Page 1 of 5
 1   in debtor receiving a general discharge on September 4, 2015, including approximately $3500
 2   in unpaid medical bills for Plaintiff’s minor daughter.
 3          2.     Defendant is the governing body for the various branches of the University of
 4   California, including the University of California at Berkeley (“UC Berkeley”).
 5                                  II. JURISDICTION AND VENUE
 6          3.     This adversary proceeding arises in and under the Chapter 7 Case.
 7          4.     This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.
 8   § 157 and 28 U.S.C. § 1334.
 9          5.     This is a core proceeding as defined in 28 U.S.C. § 157(b), including under 11
10   USC § 157(b)(2)(I).
11          6.     This Complaint is brought under 11 U.S.C. § 523(a)(8).
12          7.     Venue properly lies in this judicial district pursuant to 28 U.S.C. §1409 (a) as the
13   present adversary proceeding is related to and arising from and in the Chapter 7 Case.
14                                       III. RELEVANT FACTS
15          A.     Plaintiff’s Educational Debt
16          8.     Plaintiff had educational debts in the Chapter 7 Case owed to various lenders
17   including Defendant in the total amount of approximately $150,000. On March 31, 2016,
18   Plaintiff commenced an adversary proceeding in this court encaptioned Van Nostrand vs.
19   Navient Solutions, Inc. et al., Adv. Pro. No. 16-04024 WJL, seeking to discharge her student
20   loans under 11 USC § 523(a)(8) (the “2016 A.P.”). Defendant was not included as a defendant
21   in the 2016 A.P. due to Plaintiff’s and her undersigned counsel’s unawareness that Defendant’s
22   loan was not included among the debt she owed to any of the other lender-defendants therein.
23          9.     All defendants in the 2016 A.P. either stipulated to dischargeability under 11
24   USC § 523(a)(8) (2016 A.P. Dkt Nos. 14, 20) or were dismissed as a party by stipulation (2016
25   A.P. No. 23).
26          10.    The 2016 A.P. was closed on February 24, 2017 and the underlying Chapter 7
27   case was closed on March 9, 2017. Plaintiff subsequently learned that Defendant’s loan had not
28   been included in the 2016 A.P.

                                                    -2-
     Case: 19-04018     Doc# 1    Filed: 03/31/19   Entered: 03/31/19 09:45:09      Page 2 of 5
 1          11.    Based on a December 18, 2018 collection letter from Coast Professional, Inc. on
 2   behalf of Defendant, Plaintiff’s balance due under the subject loan is $7,402.96. A true copy of
 3   this letter is attached hereto as EXHIBIT A.
 4          12.    Plaintiff incurred a series of Perkins loans from Defendant during the period of
 5   2003-2007 in the total aggregate principle amount of $4721.00 to help pay for her graduate
 6   education and related expenses at UC Berkeley, from which she graduated with an M.A. in
 7   2007 (hereinafter, the “Loans”).
 8          13.    At the time she incurred the obligation(s) to Defendant, Plaintiff had no other
 9   educational debt, having previously repaid approximately $7,000 in education debt incurred for
10   her undergraduate education.
11          B.     Plaintiff’s Post-Graduate Employment
12          14.    From 2008 through mid-2009, plaintiff was employed as an Architectural
13   Designer/Project Manager at Alhorn Hooven, a design/build firm.
14          15.    After leaving Alhorn Hooven, Plaintiff cashed our her retirement account, netting
15   approximately $21,000 to pay living expenses and debt, including student loan debt.
16          16.    From late-2009 through mid-2011, Plaintiff was unemployed and was receiving
17   benefits under the Supplemental Nutrition Assistance Program (hereinafter “SNAP”) for several
18   months. She continued making payments on certain education debt obligations during this
19   period including, on information and belief, the Loans.
20          17.    From mid-2011 through mid-2013, Plaintiff was employed by Sungevity, a solar
21   services provider, as a Quality Assurance Engineer in Software Development. She continued
22   making payments on certain education debt obligations during this period including, on
23   information and belief, the Loans.
24          C.     Birth and Subsequent and Ongoing Care of Plaintiff’s Daughter
25          18.    On June 13, 2012, Plaintiff’s first and only child, a daughter, was born was severe
26   birth defects later diagnosed as the classical/profound form of Cornelia de Lange Syndrome
27   (hereinafter “CdLS”), a severe, debilitating and chronic medical condition described in the
28   website http://www.cdlsusa.org. Plaintiff’s daughter’s condition includes a deformed brain stem

                                                    -3-
     Case: 19-04018    Doc# 1    Filed: 03/31/19    Entered: 03/31/19 09:45:09     Page 3 of 5
 1   and C1/C2 vertebrate which causes, among other serious health issues, problems with
 2   controlling involuntary bodily functions such as breathing, swallowing and gagging,
 3   accompanied by frequent, serious seizures that may require upper spinal/brain surgery.
 4          19.    Because of her CdLS, Plaintiff’s daughter suffers from chronic, irreversible near-
 5   blindness and deafness, severe gastro-intestinal issues, reduced ability to fight infections,
 6   recurrences of pneumonia and profoundly impaired mental ability and development and related
 7   medical problems, necessitating extensive and expensive medical care and treatment, some of
 8   which is not covered by Medi-Cal or other insurance.
 9          20.    Plaintiff’s daughter’s prognosis is that her CdLS is a lifelong and life threatening,
10   including permanent moderate-to-severe intellectual disabilities and impairment of basic
11   functioning, including limited mobility, incontinence, inability to self-feed, bathe or dress. She
12   is expected never to be able to speak or use any full language.
13          21.    As CdLS sufferers age, they are prone to aggressive, violent and self-destructive
14   behaviors, can expect a slightly reduced life span and require full-time care and support
15   throughout their lives.
16          22.    From the time of the birth in 2012 through the present time, Plaintiff has been her
17   daughter’s sole care-giver, which amounts to a full-time job.
18          23.    Plaintiff’s daughter’s father has provided minimal monetary support and no
19   physical care for Plaintiff’s daughter since her birth through the present, a situation that Plaintiff
20   expects not to change. No other family member is willing or able to assist Plaintiff monetarily.
21          D.     Plaintiff’s Income/Budget and Prospects
22          24.    Plaintiff’s daughter qualified for Medi-Cal benefits as of September 2013 so that,
23   since that time, certain of her medical needs have been covered and paid for. Her daughter has
24   been receiving Supplemental Security Income (SSI) through the Social Security Administration
25   since July 2014, and also received SNAP benefits from late 2013 thru early 2015.
26          25.    Plaintiff was accepted into the State of California’s In-Home Supportive Services
27   Program (hereinafter “IHSS”) in February 2015.
28          26.    Since February 2015, Plaintiff has received IHSS benefits in the maximum

                                                     -4-
     Case: 19-04018     Doc# 1     Filed: 03/31/19   Entered: 03/31/19 09:45:09       Page 4 of 5
 1   allowable amount, currently $4100 per month, plus, on behalf of her daughter, $836 per month
 2   in SSI benefits. Plaintiff and her daughter have no other income.
 3          27.    Plaintiff needs to live in the Bay Area, relatively close to her daughter’s doctors.
 4   As a result Plaintiff’s rent is $3000 per month. She is in the process of obtaining private therapy
 5   for her daughter at a cost of $300 per month. Accordingly, her already very tight budget will be
 6   even tighter going forward.
 7          28.    Plaintiff expects that because she will be her daughter’s sole caregiver full-time
 8   for the foreseeable future and indeed throughout her daughter’s life, she will be unable to earn
 9   sufficient income to repay the Loans. She does not expect her income to significantly increase
10   or her expenses to significantly decrease, in the foreseeable future.
11                                   IV. FIRST CAUSE OF ACTION
12                             DISCHARGE UNDER 11 U.S.C. § 523(a)(8)
13          29.    Reserving all rights to challenge the validity, enforceability and amount of the
14   Loans, Plaintiff is indebted to the Defendant in the approximate total amount of $7,402.96.
15          30.    Requiring Plaintiff to repay the Loans would impose undue hardship on
16   Plaintiff and her daughter, a dependent, as contemplated under 11 USC § 523(a)(8).
17          31.    Based upon Plaintiff’s current and projected income and expenses and her
18   daughter’s severe, chronic medical issues, Plaintiff cannot maintain a minimum standard of
19   living if required to repay the Loans.
20          32.    This economic state of affairs is likely to persist for all or a substantial portion of
21   the repayment period of the Loans.
22          33.    Plaintiff has made a good faith effort to repay the Loans.
23                                      V. PRAYER FOR RELIEF
24          WHEREFORE Plaintiff prays for entry of a judgment of this court declaring the Loans
25   to be discharged under 11 USC § 523(a)(8) and for such further relief as is just.
26   Dated: March 31, 2019                                     ELKINGTON SHEPHERD LLP
27                                                             By: /s/ James A. Shepherd
                                                                   Attorney for Plaintiff
28                                                                 AMY VAN NOSTRAND

                                                     -5-
     Case: 19-04018     Doc# 1     Filed: 03/31/19   Entered: 03/31/19 09:45:09       Page 5 of 5
